PHILLIPS, Circuit Judge
(dissenting).
It is my opinion that the findings of the Board are not supported by substantial evidence.
*792It appears beyond doubt that the two independent Associations, which were in no sense successors to, or continuations of, company-dominated committees, were organized freely and voluntarily by the employees at the mill and at the mine, respectively. Moreover, a substantial majority of the employees at the mill, at an election called and conducted by the Board, designated the Milling Association as their choice for bargaining representative.1
I agree that the statements of the supervisory employees standing alone might constitute a basis for a finding of unfair labor practices. But such statements were made in violation of positive instructions issued by the petitioners to their supervisory employees; such instructions were publicized by the petitioners and were known to their employees; and petitioners repeatedly disavowed any such statements on the part of their supervisory employees and advised their employees fully as to petitioners’ labor policy which fully conformed to the requirements of the National Labor Relations Act. There was a complete absence of any discrimination by petitioners with respect to hire or tenure and thus their acts conformed to their statements with respect to their labor policy. The evidence affords no basis for a conclusion that the statements and disavowals by the petitioners were not made in good faith or that they did not fully dissipate in the minds of the employees any effect of the statements made by the supervisory employees. It seems clear to me that in the face of.such a policy, declared and adhered to by petitioners, and the disavowals by them of the statements made by supervisory employees, such statements can not be attributed to the petitioners. In such a setting, the statements of the supervisory employees lose any probative value and do not constitute substantial evidence justifying the destruction of the Associations.2
In granting the checkoff, the petitioners complied with the mandatory requirements of state law. 1937 Utah, S.L.,Ch. 57, Utah Code, 1943, § 49-14-1 et seq.
The other matters relied on by the Board are trivial and nonconsequential. I think the enforcement of the order should be denied.

 At a prior election called and conducted by the Board the employees at the mill rejected an affiliate of a national union when such affiliate was the only name on the ballot.


 E. I. du Pont de Nemours & Co. v. National Labor Relations Board, 4 Cir., 116 F.2d 388; National Labor Relations Board v. Mathieson Alkali Works, 4 Cir., 114 F.2d 796.